PER CURIAM.
In this jury-tried case, defendant was convicted of distributing a controlled substance within 1000 feet of a school in violation of § 195.214, RSMo 1994. The trial court sentenced him as a prior and persistent offender to fifteen years. Thereafter, defendant filed a Rule 29.15 motion which was denied without an evidentiary hearing. He appeals.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rules 30.25(b) and 84.16(b).